1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please
 2   see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions.
 3   Please also note that this electronic memorandum opinion may contain computer-generated
 4   errors or other deviations from the official paper version filed by the Court of Appeals and does
 5   not include the filing date.

 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO


 7 JOE W. ROBERTS,

 8          Plaintiff-Appellee,

 9 v.                                                                           NO. 29,578

10 MAGDALENA MARTINEZ,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
13 Jerald A. Valentine, District Judge

14 Joe W. Roberts
15 Albuquerque, NM

16 Pro Se Appellee

17 Magdalena Martinez
18 Sunland Park, NM

19 Pro Se Appellant

20                                 MEMORANDUM OPINION

21 WECHSLER, Judge.

22          Summary affirmance was proposed for the reasons stated in the notice of
1 proposed disposition. No memorandum opposing summary affirmance has been filed,

2 and the time for doing so has expired.

3       Affirmed.

4       IT IS SO ORDERED.




5                                              _______________________________
6                                              JAMES J. WECHSLER, Judge

7 WE CONCUR:




8 _______________________________
9 CYNTHIA A. FRY, Judge




10 _______________________________
11 LINDA M. VANZI, Judge




                                           2